Arterburn, J.
This is an original action in which the' relators ask for a writ of mandamus- and prohibition to compel the trial court to enter -an order of Supersedeas and to prohibit it from exercising any further jurisdiction in a cause pending on appeal in this court from the respondent court. The temporary writ was issued on February 11, 1958. Since that date a determination and final disposition of the appeal has been made. No. 29,633, Fagan et al. v. Clark et al. (March 11, 1958), 238 Ind. 22, 148 N. E. 2d 407.
The' issues herein are now moot. The "temporary writ is dissolved and the cause is -dismissed. ' '
Emmert, C. J., Bobbitt, Landis and Achor, JJ., concur.
Note.—Reported in 149 N. E. 2d 299.